Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.  The present invention is directed toward a processor with a trace module that monitors and outputs a sequence of elements indicating outcomes of processing instructions.  The trace module outputs an element indicating an oldest speculative element in a commit window was committed and afterwards will be excluded from the commit window, and another element indicating the commit window should be moved to change which speculative element is the oldest within the commit window.  The closest prior arts of record are Gilkerson (US 2011/0314342) and Akkary (US 2008/0065864).
Gilkerson teaches a processor with a trace module that monitors and outputs a sequence of elements indicating outcomes of processing instructions.  The trace module outputs an element indicating an oldest speculative element in a commit window was committed and afterwards will be excluded from the commit window.  However, Gilkerson fails to teach another element output by a trace module indicating the commit window should be moved to change which speculative element is the oldest within the commit window.
Akkary teaches a processor with a trace cache that monitors the oldest speculative load instruction in a load buffer and moves the speculative window by changing which speculative instruction is the oldest within the load buffer.  However, Akkary also fails to teach the processor outputting an element indicating the commit window be moved to change which speculative element is the oldest within the commit window.
Therefore, the references, when taken alone or in combination, do not teach a trace module which outputs an element indicating a commit window be moved to change which speculative element is the oldest within the commit window in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182